Case 1:19-cv-10023-KPF Document 26 Filed 11/15/19 Page 1of1

PAUL
HASTINGS

 

1(212) 318-6626
jamesbliss@paulhastings.com

November 15, 2019

VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: Petréleos de Venezuela, S.A., et al. v. MUFG Union Bank, N.A., et. al., Case No. 1:19-cv-
10023-KPF (S.D.N.Y.)

Dear Judge Failla,

We are writing to report that the parties are very close to reaching final agreement on a schedule and a
forbearance and expect to have an agreement in place within the next few hours. Accordingly, the parties
respectfully request that the Court withhold its ruling pending further update, which we will provide no
later than 4:00 this afternoon.

Respectfully,
i

James R. Bliss
of PAUL HASTINGS LLP

cc: Tariq Mundiya, Esq. (tmundiya@willkie.com)
Jeffrey Korn, Esq. (jkorn@willkie.com)
Walter Rieman, Esq. (wrieman@paulweiss.com)
Luke Sobota, Esq. (luke.sobota@threecrownsllp.com)

Paul Hastings LLP | 200 Park Avenue | New York, NY 10166
t: +1.212.318.6000 | www.paulhastings.com
